MURANE, District Judge.
The informations and agreed statements raise the following questions: First. Does the placing of the product of a brewery in bottles, for sale and distribution to customers, when done by the person or company operating the brewery, constitute the prosecution of the business of bottling works, within the meaning of section 460 Code of Alaska ? Second. Is the making and bottling of soda water, ginger ale, pop, and other beverages, commonly known as soft drinks, a bottling works or a manufacturing business?
Counsel are agreed that the adjudicated cases upon this subject are few, and they were unable to cite any case in point. So the court is left to decide the issues upon general principles of law and such adjudicated cases as it may find which it believes are in point. The language of the statute is “that any person or persons, corporation, or company prosecuting, or attempting to prosecute, any of the following lines of business,” naming numerous lines of business, including bottling works. It is prosecuting á line of business that subjects a person to a license charge. Are the defendants conducting a brewing business to- which the bottling of the product is incidental, or are they conducting a bottling works to- which the brewing business is a mere incident? From the statement of facts it appears very clearly that the business in which defendants are engaged is that of brewing or manufacturing beer; the bottling is one of the means adopted, and perhaps necessary, to con*629veniently place the beer upon the market. A few illustrations will serve to make this point clear. Is the farmer who purchases barrels in which he packs, for the purpose of shipping to market, the pork raised on his farm engaged in the business of farming or that of pork packing? The orchardist who makes the boxes in which he packs and ships his apples will still be an orchardist; the box making would only be incident to the main business. The Consumers’ Milk Company of Nome delivers its milk in bottles to its customers; that fact certainly does not change the dairy into, a bottling works. It is the prosecuting a business, and not some particular branch of or incident to a business, which requires a license, under our Code.
Then, bearing in mind the well-established principle of law that tax laws and license statutes should be so construed, if possible, as to avoid double taxation, and that the defendants, as appears from the agreed statement, have paid a brewery license of $500, beside internal revenue charges, the reasonable construction to be placed upon section 460 is that it refers to establishments which have as their main business the bottling of products purchased in bulk from breweries, distilleries, wine growers, etc., and that it does not apply to such bottling as appears to have been carried on by defendants.
The second question raised has been practically answered by the Supreme Court of the United States in the case of Murphy v. Arnson, 96 U. S. 131, 24 L. Ed. 773. Where the manipulation of fluids and the materials blending with each other form a union, it is as much a manufacture as where materials are mechanically joined together.
“The various nostrums vended all over the land * * * are manufactures. Beer may well be said to be manufactured from malt and other ingredients, whisky from corn, or cider from apples. The fact that the identity of the original article or articles is lost, and that a new * * * character is assumed, is not material in determining whether, within the popular idea, * * * the article in question is a ‘manufacture’ from its original elements.”
Nitrobenzole is a manufacture from benzole and nitric acid.
For other cases in point defining “manufacture,” see Attorney General v. Lorman, 59 Mich. 157, 26 N. W. 311, 60 *630Am. St. Rep. 287; Beggs v. Edison Electric Illuminating Co., 96 Ala. 295, 11 South. 381, 38 Am. St. Rep. 94; Lamborn v. Bell, 18 Colo. 346, 32 Pac. 989, 20 L. R. A. 241. In the case at bar, at least part of the process of manufacturing is the bottling. A chemical change takes place within the bottle at the time or immediately after the bottle is hermetically sealed.
Under the agreed statement of facts and the oral testimony •submitted on the trial, and the above authorities, the conclusion is irresistible that defendants were not conducting a bottling works as charged in the information in cause No. 933C, but were engaged in the business of manufacturing various beverages commonly known as soft drinks.
Let judgment be entered in favor of defendants.